
	

115 S2053 IS: To amend the Agricultural Act of 2014 to increase the maximum amount of assistance authorized under supplemental agricultural disaster assistance programs.
U.S. Senate
2017-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2053
		IN THE SENATE OF THE UNITED STATES
		
			November 1, 2017
			Mr. Moran introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Agricultural Act of 2014 to increase the maximum amount of assistance authorized under
			 supplemental agricultural disaster
			 assistance programs.
	
	
 1.Payment limitation for supplemental agricultural disaster assistanceSection 1501(f)(2) of the Agricultural Act of 2014 (7 U.S.C. 9081(f)(2)) is amended by striking $125,000 and inserting $250,000.  